DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-35 and 39) in the reply filed on 01/10/22 is acknowledged.


Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4; the limitation "a candidate edge profile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,402,962. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,402,962 is anticipated the claims 21-35 of claimed invention of the present invention.
Regarding claim 21; claim 1 in lines 1-17 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 22; claim 2 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 23; claim 3 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 24; claim 4 in lines 1-15 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 25; claim 5 in lines 1-5 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 26; claim 6 in lines 1-4 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 27; claim 7 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 28; claim 8 in lines 1-10 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 29; claim 9 in lines 1-1 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 30; claim 10 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 31; claim 11 in lines 1-4 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 32; claim 12 in lines 1-6 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 33; claim 13 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 34; claim 14 in lines 1-3 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 35; claim 15 in lines 1-4 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.
Regarding claim 39; claim 4 in lines 1-15 of U.S. Patent No. 10,402,962 discloses the all feature of claimed invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
inspection module in claim 30 (paragraph [0093]: e.g., the method 200 can include providing 240 the relevant bead profile(s) to an inspection module (e.g., part of the bead detection system 202) for use during actual bead inspection).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-35 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 21 is directed to an abstract idea of a method for training an inspection system for evaluation of runtime images is relationships of a mental process, software or formula, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea.
Claim 21 is recited, in part, steps of, inter alia, which includes, at least in part, the recited method steps of:
receiving an input designating a starting indicator that corresponds to a discrete portion of the edge on the training image (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.);
analyzing the training image at the starting indicator to identify one or more characteristics of the edge (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.); and
analyzing one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.).
starting indicator, discrete portion of the edge, or candidate edge profile” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “starting indicator, discrete portion of the edge, or candidate edge profile” language, the claim encompasses a user simply one or more computing devices for analyzing one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge acceptable quality image in his/her mind. The mere nominal recitation of one or more generic computing devices does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process). These steps of receiving an input designating a starting indicator that corresponds to a discrete portion of the edge on the training image, analyzing the training image at the starting indicator to identify one or more characteristics of the edge, and analyzing one or more portions of the edge that are spaced apart from the starting indicator to identify a candidate edge profile for the edge ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). Additionally, the mere nominal recitation of a generic processor or computer comprising memory does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of the "starting indicator, discrete portion of the edge, candidate edge profile, and 
Claims 22-25 and 39 are dependent on claim 21 and includes all the limitations of claims 22-35 and 39 are dependent on claim 21. Therefore, claims 22-35 and 39 recite the same abstract idea as independent claim 21. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadeh (US Patent No. 8,103,085).
Regarding claim 21; Zadeh discloses a method for training an inspection system (col.4 lines 18-25: e.g., During a machine vision inspection process 100, an object is initially registered with respect to the training image in a global manner) for evaluation of runtime images (220, 222 @ figure 2), for use with a training image (140 @ figure 1) that includes a representation of an edge (230, 232 @ figure 2 and col.4 lines 18-52: e.g., That is, various edges and fiducials within the object are compared to those in a training image so that the object can be generally aligned with the edges of the training image using a rigid, affine transform procedure), the training method comprising: 
receiving, with one or more computing devices (130 @ figure 1), an input designating a starting indicator (210, 212 @ figure 2) that corresponds to a discrete portion of the edge (230, 232 @ figure 2) on the training image (col.4 lines 18-52: e.g., That is, various edges and fiducials within the object are compared to those in a training image so that the object can be generally aligned with the edges of the training image using a rigid, affine transform procedure); 
analyzing, with the one or more computing devices (130 @ figure 1), the training image (140 @ figure 1) at the starting indicator (210, 212  @figure 2) to identify one or more characteristics of the edge (230, 232 @ figure 2); and 
analyzing, with the one or more computing devices (130 @ figure 1) and based on the one or more characteristics of the edge (230, 232 @ figure 2) of a model of the training image (140 @ figure 1), one or more portions of the edge (230, 232 @ figure 2) that are spaced apart from the starting indicator to identify a candidate edge profile for the edge (figures 5-7 and col.5 line 57 to col.6 line 50: e.g., the flaw detection flexibility according to this invention can be employed on open segments such as that shown in FIG. 5. The image of FIG. 5 generally represents an underlying portion of a part 510 surrounded by a registered model or training image outline 512. The part includes an upper edge portion 520 representing a surface minor imperfection that deviates outside of the outline 512. In addition, the part includes a pair of substantial projections 530 and 532). See figures 1-13


    PNG
    media_image1.png
    635
    717
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    627
    704
    media_image2.png
    Greyscale

Regarding claim 22; Zadeh discloses the starting indicator (figure 2) includes an indicator shape (250 @ figure 2) that surrounds the discrete portion of the edge (252 @ figure 2) on the training image.
Regarding claim 23; Zadeh discloses substantially all of the edge (230, 232 @ figure 2) on the training image (210, 212 @ figure 2) is located outside the indicator shape (220, 222 @ figure 2).
Regarding claim 34; Zadeh discloses further comprising: receiving a user (132, 134 @ figure 1) input designating one or more regions on the candidate edge profile (630 @ figure 6) for masking (620 @ figure 6) during subsequent inspection of edges (col.6 lines 22-50: e.g., such an approach uses intensity or color variations to pick out and identify flaws. It is also contemplated that flaw detection procedures described herein can be employed with other inspection approaches, such as an edge-based inspection).
Regarding claim 35; Zadeh discloses the one or more characteristics of the edge include at least one of edge color (col.6 lines 51-67: e.g., The mask image 620 is generated using a gradient filter at training time which aids in reducing false readings near the edges. The mask image is a grayscale or color image depending upon the type of imager employed (e.g. grayscale or color imager, respectively), rather than a binary image), local edge direction, and minimum edge contrast.
It is noted that the term “at least one of:” is alternative.



Allowable Subject Matter
Claims 24-33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-33 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and filling a Terminal Disclaimer overcome the rejection(s) under 35 U.S.C. Nonstatutory Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for training an inspection system comprising all the specific elements with the specific combination including analyzing the one or more portions of the edge to identify the candidate edge profile includes: identifying an expected edge direction based on a first analysis of a first region of the edge; analyzing a second region of the edge, adjacent to the first region, based on the expected edge direction, to identify a local edge direction at the second region of the edge; and if the local edge direction at the second region of the edge is not found to correspond to the expected edge direction, analyzing the second region of the edge based on one or more updated expected edge directions that deviate from the expected edge direction by a predetermined angle in set forth of claim 24.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for training an inspection system comprising all the specific elements with the specific combination including analyzing the one or more portions of the edge to identify the candidate edge profile includes: analyzing the edge along a first direction away from the starting indicator until a first end of the candidate edge profile is identified; and analyzing the edge along a second direction away from the starting indicator until a second end of the candidate edge profile is identified in set forth of claim 28.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for training an inspection system comprising all the specific elements with the specific combination including the candidate edge profile is a first candidate edge profile; wherein the one or more portions of the edge are analyzed to identify the first candidate edge profile using a first set of analysis parameters; and wherein the training method further includes analyzing the one or more portions of the edge to identify a second candidate edge profile based upon the one or more characteristics of the edge and a second set of analysis parameters that are different from the first set of analysis parameters in set forth of claim 29. QB\2 10736.00544\71707795.4Cognex Corporation App. No. 16/557,472 Response to Restriction Requirement Page 4
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for training an inspection system comprising all the specific elements with the specific combination including the one or more portions of the edge are analyzed to identify the first candidate edge profile using a first set of analysis parameters, including parameters for caliper groups for analysis of the one or more portions of the edge; and wherein the parameters for the caliper groups are determined based on analysis of the edge at the starting indicator in set forth of claim 33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Whitman et al (US 2014/0177979) discloses GUI-based system for displaying and controlling vision system operating parameters of a contour sensor comprises an automated region of interest graphic image applied to a discrete region of a selected image in response to a single click by a user at the discrete region of the selected image.

3) Taycher et al (US Patent No. 6,687,402) discloses boundary-based machine vision methods and systems for comparing a pattern to an image. These contemplate the steps of finding points on a boundary in the image; identifying one or more boundary features, at least one of which is made up of multiple such points; determining point-by-point relationships, if any, between each point defining the boundary feature in the image and points on a boundary in the pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



January 26, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886